Citation Nr: 0202304	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  99-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 21, 
1995, for the grant of service connection for chondromalacia 
of the right knee with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1977 
to August 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for chondromalacia 
of the right knee with osteoarthritis and assigned a 
30 percent evaluation, effective December 21, 1995.

In September 1999, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.

In December 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
in a June 1982 rating decision.  The veteran was notified of 
the decision in July 1982 and did not appeal it.  The veteran 
did not appeal the May 1984 action by the RO.  

2.  On August 4, 1993, the veteran filed a petition to reopen 
the claim for service connection for a right knee disorder.

3.  In January 1995, the RO denied reopening the claim for 
service connection for a right knee disorder.

4.  In December 1995, the veteran filed a timely notice of 
disagreement as to the January 1995 denial.

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a right knee disorder between 1984 and August 
4, 1993.


CONCLUSION OF LAW

The criteria for an effective date of August 4, 1993, for the 
grant of service connection for chondromalacia of the right 
knee with osteoarthritis have been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1977, the veteran filed an original claim for 
compensation benefits for "injury to left knee."  The 
service medical records showed an injury to the left knee.  A 
December 1977 VA examination report shows a diagnosis of 
chondromalacia of the left patella.  In January 1978, the RO 
granted service connection for chondromalacia of the left 
knee and assigned a 10 percent evaluation, effective August 
11, 1977.  

In a March 1978 statement, the veteran stated that his 
"knee" was "getting worse."  He submitted a second 
statement in July 1978, wherein he stated that his 
"problem" was getting worse.  The veteran underwent a VA 
examination in August 1978, and subsequently, the RO 
continued the 10 percent evaluation assigned to the left knee 
in an August 1978 rating decision.

In an August 1979 statement, the veteran stated that he had 
gone to his doctor to check his problem with his "knees" 
and that the doctor had told him that he should receive more 
disability.  In a separate August 1979 statement, the veteran 
stated that x-rays of both knees had shown that his problem 
was getting worse.

In an October 1979 statement, the veteran's private physician 
stated that the veteran had reported he had injured both 
knees while in service.  He stated that physical examination 
revealed "tenderness, right knee with clicking and full 
range of motion with pain.  Edema in both knees."  
Physiotherapy was recommended for both knees.  The private 
physician stated that x-rays of both knees were negative.  
The diagnoses were grade 1 tear of the medial and lateral 
cartilage of the right knee and hypermobile left patella.  
Private medical records, dated in July 1980, show that the 
veteran underwent arthroscopies for both knees at that time.  

In October 1980, the RO granted a temporary total evaluation 
for the service-connected left knee and continued the 
10 percent evaluation thereafter.

Private medical records received in December 1980 showed that 
the veteran was being treated for both right and left knee 
pain.  A March 1981 VA examination report shows a diagnosis 
of injury to left knee with chondromalacia, left patella.  
The x-ray report revealed that x-rays were to be taken but 
that the veteran failed to appear.  In April 1981, the RO 
continued the 10 percent evaluation for the service-connected 
left knee disorder.  The veteran was notified of this 
decision in May 1981.

In September 1981, the veteran stated that he needed to have 
his knees rechecked and asked that an examination be 
scheduled.  An April 1982 VA Form 119, Report of Contact, 
shows that the VA employee reported that veteran thought he 
had filed for service connection for both knees and was 
service connected for only the left knee.  The veteran 
submitted a statement that same month, asserting that he 
believed he had filed a claim for service connection for his 
right knee.  Private medical records, dated March 1982, 
showed treatment for both knees.

In a June 1982 rating decision, the RO denied service 
connection for a right knee disorder.  The RO noted that 
there was no evidence in the service medical records to show 
that the veteran had sustained an injury to his right knee 
and that complaints of right knee pain had not begun until 
1979.  In a July 1982 letter, the RO informed the veteran 
that it had denied service connection for a right knee 
disorder and of his appellate rights.  The veteran did not 
appeal the decision within one year of the July 1982 
notification.

In March 1984, the veteran submitted a statement, indicating 
that he was under treatment for his knees and that they were 
in bad shape.  In a May 1984 rating decision, the RO stated 
that the evidence did not warrant a change in the 10 percent 
evaluation currently assigned to the service-connected left 
knee.  The RO informed the veteran that service connection 
for the right knee had been denied by a June 1982 rating 
decision.  The veteran was informed of his appellate rights 
at that time and did not appeal the decision.  

In a statement received by the veteran on August 4, 1993, he 
stated that his left knee had gotten worse and that he had 
problems with both knees.  In December 1993, the RO issued an 
administrative denial regarding the issue for an increased 
evaluation for the service-connected left knee.  In a 
December 1993 statement, the veteran stated he wanted to 
appeal the disallowance and noted that he had injured both 
knees while in service.  He added, "All these years I was 
under the impression I was getting benefits for both my 
knees.  I have recently realized I'm only getting 
compensation for my left knee.  This is incorrect."  He 
attached the July 1980 private medical records, which were of 
record at the time of the June 1982 rating decision.

A May 1994 VA examination report shows a diagnosis of 
chondromalacia patella of the right knee.  In January 1995, 
the RO denied reopening the claim for service connection for 
a right knee disorder.  In a December 1995 statement, the 
veteran asserted that both knees were injured at the same 
time and asked the RO to explain to him why it did not see 
his point.  A February 1996 VA examination report shows a 
diagnosis of chondromalacia patella in the right knee.  In an 
April 1996 rating decision, the RO determined that the 
veteran had not submitted new and material evidence.  In a 
September 1996 VA examination report, the examiner stated 
that the right knee condition was "certainly aggravated" by 
the left knee condition.  In an April 1997 rating decision, 
the RO continued its denial to reopen the claim for service 
connection for a right knee disorder.  A December 1997 VA 
examination report shows that the examiner stated that it was 
his opinion that the right knee could be aggravated by the 
left knee because of bearing all the weight on his right 
knee.  In May 1998, the RO reopened the claim for service 
connection for a right knee disorder and granted service 
connection as of December 21, 1995.  The veteran has appealed 
the effective date assigned.

At the September 1999 RO hearing, the veteran stated that he 
had not appealed the prior denial for his claim for service 
connection for a right knee disorder because he had been told 
by VA employees that his benefits would be put on hold while 
his appeal was pending and that he could not afford to not 
receive his VA benefits.  He asserted that he had applied for 
service connection for his right knee when he was discharged 
from service.  The Hearing Officer showed the veteran a copy 
of his original application for compensation, which showed 
that he sought service connection for his left knee only.  
The veteran stated that that could not be right because he 
had injured his right knee in service.  

At the December 2001 Board hearing, the veteran asserted that 
he had been trying to get service connection for his right 
knee since soon after he had been discharged from service.  
He stated that he would file appeals after his claim had been 
denied, but because he would not use the right wording, VA 
was not construing his letters as appeals.  The veteran 
testified that he had injured both knees in service, which he 
stated was shown by the fact that both of his knees were the 
same level of severity.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1998 rating decision on appeal, the 
September 1999 statement of the case, and the August 2001 
supplemental statement of the case, the RO informed the 
veteran of the reasons it assigned an effective date of 
December 21, 1995.  In the September 1999 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an earlier effective date 
for the grant of service connection for a right knee 
disorder.  Correspondence copies of these determinations were 
mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported having received private 
treatment for his right knee.  The record reflects that the 
private medical records were obtained by the RO and 
associated with the claims file.  The veteran has not claimed 
treatment at any other facility, including VA (other than 
examination reports) that might have records that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo VA 
examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the Board may proceed.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III.  Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
earlier effective date of August 4, 1993, for the award of 
service connection for chondromalacia of the right knee with 
osteoarthritis.  The reasons follow.  

Because the veteran did not appeal the June 1982 RO rating 
decision, which denied service connection for right knee 
disorder, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Thus, the earliest effective date possible could 
not be prior to June 1982.  The veteran has reported that he 
was confused or misinformed as to the consequences of 
appealing any of the RO's actions.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that this may not be a basis on which to estop government 
from denying benefits.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994).  

The Board is aware that the veteran began raising the issue 
of his right knee in August 1979 and that his claim for 
service connection for a right knee disorder was not 
adjudicated until June 1982.  He also testified at his 
hearing that a document dated July 14, 1978 was actually a 
claim for service connection for the right knee because he 
stated that the document referred to knees.  Hearing 
transcript, page 4.  However, by adjudicating the claim in 
1982, the RO cured any defect in its failure to adjudicate 
the claim previously.  The veteran was given an opportunity 
to appeal the June 1982 rating decision and did not within 
one year of being notified of the June 1982 decision.  Thus, 
the June 1982 rating decision is final.  Id.  An effective 
date prior to June 1982 is legally precluded.

Additionally, the Board notes that the veteran asserted that 
he had filed a claim for service connection for his right 
knee at the time he submitted his original claim for 
compensation.  The application clearly shows that the veteran 
sought compensation for "injury to left knee."  The service 
medical records showed no complaints of an injury to the 
right knee or right knee pain.  Regardless, as discussed 
above, the June 1982 rating decision, which addressed the 
service connection issue and cured any omission, is final.  
Id.

Following the June 1982 rating decision, the veteran 
submitted a statement in March 1984, stating that he was 
under a doctor's care for his knees and that they were in a 
bad shape.  In the May 1984 rating decision, the RO reminded 
the veteran that it had previously denied service connection 
for a right knee disorder in June 1982.  The veteran was 
provided with his appellate rights and did not appeal that 
decision.  Thus, that decision is final, and an effective 
date prior to May 1984 is legally precluded for the same 
reasons stated above as to an effective date prior to June 
1982.

Following the May 1984 rating decision, the veteran submitted 
a statement on August 4, 1993, wherein he stated that he had 
problems with both knees.  Given the reference to a bilateral 
disorder, the Board, by resolving reasonable doubt in the 
veteran's favor, finds that the August 1993 statement from 
the veteran was a valid petition to reopen the claim for 
service connection for a right knee disorder.  38 C.F.R. 
§ 3.102 (2001).  The RO did not adjudicate this claim until 
January 1995, when it determined that the veteran had not 
submitted new and material evidence.

In December 1995, the veteran submitted a statement, wherein 
he asserted that the record showed that both knees were 
injured at the same time and asked that the RO explain to him 
why it did not agree with him.  The RO construed the December 
1995 statement as a petition to reopen the claim for service 
connection for a right knee disorder, as opposed to a timely 
filed notice of disagreement as to the January 1995 rating 
decision.  The Board disagrees.  The Board finds, rather, 
that the December 1995 statement was a valid notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1) (West 1991); see 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  The veteran's 
statement that he injured both knees in service and his 
request that the RO explain to him why it did not agree with 
him satisfied the requirement that he must express 
disagreement with a rating decision.  Id.  Additionally, the 
veteran's statement was submitted within one year of the 
January 1995 rating decision, which is timely.  38 U.S.C.A. 
§ 7105(b)(1).

Therefore, the Board finds that the date the veteran filed 
his petition to reopen is August 4, 1993, and thus that is 
the effective date granted for service connection for 
chondromalacia of the right knee with osteoarthritis.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)).

An effective date prior to August 4, 1993, however, is 
legally precluded.  See id.  As stated above, the effective 
date cannot precede May 1984.  The veteran did not file a 
petition to reopen the claim for service connection for a 
right knee disorder between May 1984 and August 1993.  
Additionally, there are no VA treatment records between those 
two dates, which could be seen as a petition to reopen the 
claim for service connection for a right knee disorder.  See 
38 C.F.R. § 3.157(b) (2001).  The Board finds that the 
earliest effective date for the grant of service connection 
for chondromalacia of the right knee with osteoarthritis is 
August 4, 1993.


ORDER

Entitlement to an effective date of August 4, 1993, for the 
award of service connection for chondromalacia of the right 
knee with osteoarthritis is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

